Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 11/18/2021.
Currently, claims 1-20 are pending. Claims 4-5 and 7-8 remain withdrawn from consideration. Claim 20 is rejoined.

Claim Rejections - 35 USC § 112
Claim 9 has been amended in a manner that places the claim limitations in definitive terms. Therefore, the rejection of claims 9-19 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (US 2017/0066168).
Pertaining to claim 1, Ludwig shows, with reference to Fig. 1, a light emitting device comprising: 
a substrate (2) having a first surface (top) and a second surface (bottom) opposing each other; 

a light shielding layer (3) disposed on the second surface of the substrate and exposing at least a portion of the light emitting area, 
wherein the light shielding layer has a thickness greater than a length of the longest wavelength among wavelengths of light generated from the light emitting parts (thickness is as great as 50 μm (para. [0114]), which is far greater than the values within the visible light spectrum).
Although Ludwig does not explicitly show that distances between centers of adjacent light emitting structures are constant, it would be obvious to one of ordinary skill in the art to implement this in some instances. Lugwig offers several examples of applications in which the decorative ply can be used to control light emission. One of these examples is using the LEDs as indicators, as shown in FIG. 8 and discussed in para. [0132]. It is generally known to use such LEDs to indicate e.g. low, medium, high (e.g. red, yellow, green), for which it is not uncommon for the indicators to be evenly spaced. In such applications of evenly spacing the indicators, the distances between centers of adjacent LEDs are necessarily constant. This would be desirable at least for purposes of aesthetics.
Another application disclosed by Ludwig is for use in a backlight with “a light distribution as homogeneous as possible” (para. [0133]). One of ordinary skill in the art recognizes that one of the ways this is achieved is by regular spacing of diodes, as practiced in e.g. LCD displays. As this practice is generally known, its implementation would be obvious to one of ordinary skill in the art.

Pertaining to claim 3, the size of the opening is recognized to be a result effective variable, as it is determinative with regards to the intensity of the light and the resolution of the device, while the thickness of the shielding layer is recognized to be a result effective variable, as it is determinative of the degree to which light is blocked and the overall thickness of the device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ludwig by forming the opening to have a width less than a thickness of the light shielding layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Pertaining to claim 6, Ludwig shows the light shielding layer has a sidewall that is vertical with respect to a longitudinal direction of the substrate (Fig. 1).

Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:


Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicant argues that Ludwig arranges apertures at varying distances to implement a desired decorative shape (citing the smiley face example), and thus Ludwig fails to disclose distances between centers of adjacent light emitting structures are constant, and that there would be no motivation for such an arrangement.
In response, the smiley face is not the only decorative example disclosed by Ludwig. Other examples include indicators and backlights, for which it is known to have even spacing of LEDs, as discussed in the 35 U.S.C. 103 rejection above.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896